UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6180



DOUGLAS RAYMOND NELSON,

                                              Plaintiff - Appellant,

          and


KATHLENE MAE NELSON,

                                                           Plaintiff,

          versus


GANNETT NEWS SERVICE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-97-905)


Submitted:   July 22, 1998                  Decided:   August 6, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas Raymond Nelson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Douglas Raymond Nelson appeals from the district court’s order

dismissing without prejudice his 42 U.S.C.A. § 1983 (West 1994 &

Supp. 1998) complaint. The district court dismissed Nelson’s com-

plaint without prejudice for failure to comply with Fed. R. Civ. P.

8(a)(2). Because a dismissal without prejudice is not generally

appealable, we dismiss the appeal. See Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2